DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on June 27, 2022, which amends the independent claims 1 and 19-20, adds new dependent claims 21-22, and presents arguments, is hereby acknowledged. Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on June 27, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 19-20 are hereby amended to add a new limitation “wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Wu, etc. (US 20150150457 A1) teaches that wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image (See Wu: Fig. 4, and [0089], “In step S113, it is determined whether the user is satisfied with the result. If not, the flow returns to step S104 whereby the user can refine the segmentation by using additional indications for object or background or both until satisfied”; and Fig. 12, and [0118], “The data generated by the server 10 or locally at the mobile device 1 can be stored in the database. This data includes the wound image and the relevant clinical data both manually entered and automatically generated using the image processing methods. Using historical data in the database for a particular patient, the patient's wound healing progress can be analyzed to output parameters similar to those listed on Table 3 shown below. Thus, this information together with other visual features of the wound can then be integrated to support clinical decisions. From the database, clinical information, including the information listed on Tables 1, 2, and 3, can be accessed for reporting on the wound management or practitioner portal 11. The information stored in the database can be incorporated into a patient's existing electronic health record managed by the practitioner. Using the management portal 11, a practitioner, who is a physician, a nurse, a researcher, or anyone with the proper authorization and credentials, can access the information to provide wound management in a HIPAA compliant manner. This portal can also be used for care co-ordination”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.



Claim Objections
Claims 10-11 are objected to because of the following informalities:  The cited element “The non-transitory computer readable medium of claim 89” may be “The non-transitory computer readable medium of claim 8”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bairam, etc. (US 20150087257 A1) in view of Cantu, etc. (US 20160100790 A1), further in view of Wu, etc. (US 20150150457 A1).
Regarding claim 1, Bairam teaches that a non-transitory computer readable medium storing data and computer implementable instructions that, when executed by at least one processor, cause the at least one processor to perform operations for displaying an overlay on wounds, the operations (See Bairam: Figs. 1A-C, and [0033], "FIG. 1A illustrates a high-level block diagram of a mobile information gateway 100 according to the present invention. In one embodiment, the illustrated description of the mobile information gateway 100 includes: a plurality of human interface modules 102a-102n (also referred to herein individually and collectively as 102), a plurality of computing and communication modules 104a-104n (also referred to herein individually and collectively as 104), a network 106, a backend service server 108, a positioning system 110 and other systems 112") comprising:
receiving a real time video feed (See Bairam: Figs. 1A-C, and [0034], "The human interface module 102 is a wearable computing device including an image delivery and display mechanism, an audio delivery and speaker system, and image and audio capture capability. The human interface module 102 preferably includes an image delivery and display mechanism that is capable of providing a wide field of view to present large images or images in three dimensions. The image delivery and display mechanism seamlessly overlays a digital visualization (such as graphics, texts, images, and videos) over the real world, e.g., placing a virtual 3D chart on a physical table top. The audio delivery and speaker system includes an audio output device that provides mono or stereo sound to the user. The human interface module 102 also includes the ability to capture images, sound and various other information using different sensors. For example, the human interface module 102 processes images and recognizes gestures as one method for manipulating data presented by the human interface module 102. For another example, the human interface module 102 may capture real world scenes and deliver them to the computing and communication module 104 in real time which processes the images to generate 3D depth map of the scene and/or perform object recognition. In some embodiments, the human interface module 102 includes a portable light source. The human interface module 102 will be described in more detail below with reference to FIGS. 2 and 3");
receiving image-based information associated with at least one previously captured image of a wound (See Bairam: Fig. 13, and [0115], "Next the method 1300 continues by analyzing 1302 the captured information and identifying 1302 the medical situation. Based on the information captured by the human interface module 102, the backend services server 108 processes that information to identify the medical situation. In other embodiments, the processing could be done by a component of the mobile information gateway system 100 other than the backend services server 108. The corresponding process or check list suitable for the medical situation is then retrieved 1304 and compared to the captured information. In most embodiments, this will be performed by the backend services server 108, but it could be performed by the medical information gateway device 130");
generating, using the video feed and the image-based information (See Bairam: Figs. 1A­ C, and [0118], "More specifically, the mobile information gateway device 130 can be used to help the surgeon visualize the patient's medical condition by overlaying information from different stages of that condition or from prior visits of the user. For example, the mobile information gateway device 130 can create an image that overlay lesions on patient for comparison purposes across multiple patient visits, e.g., tumor shapes or sizes, moles appearances, etc. and how the patient healing, how the size changed because of scaled overlay"), an overlay including an indication (See Bairam: Figs. 15A-E, and [0100], "FIG. 15B illustrates an example where the human interface module 102 has been used to capture images of the service area 1500 and provides a directional indicator 1512 to travel to meet the customer 1510. The process described above with reference to FIG. 9 has been performed and has identified a particular customer 1510 with which the teller or medical personnel wearing the human interface module 102 needs to service. In this example, a directional indicator 1512 is projected onto the transparent substrate by the image delivery and display mechanism 302. For example, the directional indicator 1512 can be a symbol such as an arrow indicating which direction that the wearer of the human interface module needs to travel to meet the customer 1510. The directional indicator 1512 could be a series of arrows as shown with one of the arrows highlighted. In other embodiments, only a single arrow indicating which direction the user should move can be provided. It should be understood that the directional indicator could have a variety of other formats, positions, and colors other than that shown in FIG. 15B. For example, the directional indicator 1512 may be simply an arrow on the left side, top side or right side of the substrate 202") of a condition of the wound in the at least one previously captured image, wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image; and
displaying, on at least one user interface, the overlay, wherein the at least one user interface is configured to display the overlay in a position associated with a position of the wound in the video feed (See Bairam: Figs. 1-3, and [0119], "In another embodiment, the mobile information gateway device 130 can be used in telemedicine. For example, an expert medical professional perform in particular procedure can wear the mobile information gateway device 130 during the procedure as well as augment the procedure with an audio narrative. The mobile information gateway device 130 can capture images of how the procedure is performed as well as the audio narrative. Both of these types of information can be sent from the mobile information gateway device 130 to the backend service center 108. The backend service server 108 could stream this information in real time for teaching of students or other professionals with less expertise. One advantage of using the mobile information gateway device 130 is that people can participate remotely and they receive an unobstructed view of the procedure from the same vantage point as the person performing the procedure. The information can also be stored on the backend service center 108 and archived so that others may view it at any time if they are not able to view it in real time. In addition to being recorded and stored on the backend server 108, the recording of the procedure may be augmented by overlaying other information such as graphics, audio, highlights or callouts to identify key aspects of a procedure or areas that require extra special detail. It may be useful to record what is being seen through an image delivery and display mechanism 302 (e.g., scene information) including the overlay. The scene information and the overlay can be stored jointly or separately for later recreation").
However, Bairam fails to explicitly disclose that an overlay including an indication of a condition of the wound in the at least one previously captured image, wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image.
However, Cantu teaches that an overlay including an indication of a condition of the wound in the at least one previously captured image (See Cantu: Fig. 17 and [0151], "One embodiment of the present invention includes a monitoring system for early detection of a latent pathogenic bio-signal anomaly in a patient comprising an array of multiple real-time sensors and a metrics module. The metrics module includes a combinational and adaptive processor and memory, to receive one or more key factor input for the patient, acquire and store sensor data from the multiple real-time sensors, determine a combination of the sensor data from a subset of the multiple real-time sensors to use based on the one or more key factor and the sensor data from the multiple real-time sensors, generate a key indicator to represent skin health that is a weighted function of the combination of the sensor data from the subset of the multiple real-time sensors and the one or more key factor, and compare the key indicator to a baseline of key indicators to determine if the latent pathogenic bio-signal anomaly is present").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Bairam to have an overlay including an indication of a condition of the wound in the at least one previously captured image as taught by Cantu in order to allow a clinical decision support module to increase quality of care, enhance health outcomes, avoid errors and adverse events, improve efficiency and reduce costs for customers of the system (See Cantu: Fig. 9, and [0122], "Algorithm results, scoring and metrics are fed into patient/directed caregiver support 905 and clinical decision support 904 modules. The clinical decision support module increases quality of care, enhance health outcomes, help to avoid errors and adverse events, improve efficiency, and reduce costs for customers of the system. Similarly, the patient/directed caregiver support module specifically adjusts subject care upon determination that an injury or potential injury exists"). Bairam teaches a method and system that may capture the patient image, analyze the image for emergence condition, and provide the emergence response instructional information to the user (patient); while Cantu teaches a system and method that may calculate key indicators based on the key factors derived from the sensor data and the key indicators are related to the wound conditions of the patients (users). Therefore, it is obvious to one of ordinary skill in the art to modify Bairam by Cantu to have calculate the key indicators associated with the wound conditions in order to determine if latent pathogenic bio-signal anomaly is present. The motivation to modify Bairam by Cantu is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Bairam, modified by Cantu, fails to explicitly disclose that wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image.
However, Wu teaches that wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image (See Wu: Fig. 4, and [0089], “In step S113, it is determined whether the user is satisfied with the result. If not, the flow returns to step S104 whereby the user can refine the segmentation by using additional indications for object or background or both until satisfied”; and Fig. 12, and [0118], “The data generated by the server 10 or locally at the mobile device 1 can be stored in the database. This data includes the wound image and the relevant clinical data both manually entered and automatically generated using the image processing methods. Using historical data in the database for a particular patient, the patient's wound healing progress can be analyzed to output parameters similar to those listed on Table 3 shown below. Thus, this information together with other visual features of the wound can then be integrated to support clinical decisions. From the database, clinical information, including the information listed on Tables 1, 2, and 3, can be accessed for reporting on the wound management or practitioner portal 11. The information stored in the database can be incorporated into a patient's existing electronic health record managed by the practitioner. Using the management portal 11, a practitioner, who is a physician, a nurse, a researcher, or anyone with the proper authorization and credentials, can access the information to provide wound management in a HIPAA compliant manner. This portal can also be used for care co-ordination”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Bairam to have wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image as taught by Wu in order to allow the patient to take a better quality picture using a mobile device, which enables computers to extract clinical information more accurately, and enables care providers to better monitor disease progression and to detect and address risk for complications (See Wu: Fig. 1, and [0124], "In yet another embodiment, the present embodiments can be used to monitor conditions in the ears, nose, throat, mouth, and eyes. To enhance the visual images, an auxiliary light source could be used. A light guide could also be used to take a picture of a location that is hard to reach, or in some cases or situations, stabilization and magnification could also be used. These features can be developed to be outfitted to an existing mobile device to allow the patient to take a better quality picture, which enables computers to extract clinical information more accurately, and enables care providers to better monitor disease progression and to detect and address risk for complications"). Bairam teaches a method and system that may capture the patient image, analyze the image for emergence condition, and provide the emergence response instructional information to the user (patient); while Wu teaches a system and method that may determine characteristics of the injury portion by masking the injury area after analyzing the boundary of the injury portion in the image with the topology information. Therefore, it is obvious to one of ordinary skill in the art to modify Bairam by Wu to determine the wound characteristics such as the shape, dimensions, severity, treatment progress, etc., of the injury portion in order to plan the next treatment and evaluating the current treatments. The motivation to modify Bairam by Wu is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the at least one previously captured image is captured at least one day before the video feed is captured (See Bairam: Fig. 14, and [0112], "In one example, overlay applications, like in ultrasound or dermatology, require taking imagery of the object with the mobile information gateway device 130 to get positioning information (perhaps through 3D camera or depth ranging sensing technology), then additional information (images from previous visits or different image modalities, such as ultrasound) are overlaid onto the real world object. The newly generated data or image is then sent 1412 to the human interface module 102 for display to the user").
Regarding claim 3, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the video feed includes a plurality of wounds, and the operations further comprise selecting the wound from the plurality of wounds (See Bairam: Fig. 13, and [0116], "The process described above with reference to FIG. 13 is particularly advantageous in performing triage. In one embodiment, the captured information includes images of a service area having a plurality of patients. The plurality of patients are available in the service area (e.g., a doctor's office, waiting room or emergency area of the hospital). The mobile information gateway device 130 can be used to capture images and other information about the service area, the patients in the service area and the condition of those patients. The mobile information gateway device 130 may be equipped with a camera, a microphone, imaging equipment, coupling to medical devices, coupling to other sensors (similar to the intelligent room described herein), etc. The information captured by the mobile information gateway device 130 is analyzed to determine a medical condition associated with each of the plurality of patients. The mobile information gateway device 130 processes the captured information to determine a severity of each medical condition for each patient, then ranks the patients based on the severity of associated medical condition and selects the patient with the highest rank of severity of condition to service").
Regarding claim 4, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein receiving the image-based information comprises:
accessing a plurality of records, each record of the plurality of records corresponding to a different wound (See Bairam: Fig. 13, and [0115], "In most embodiments, this will be performed by the backend services server 108, but it could be performed by the medical information gateway device 130. For example, the patient may be at a doctor's office merely for a standard annual physical. In such a case, the information presented on the mobile information gateway device 130 are the vital signs for the patient. For example, vital signs may be presented in a dashboard that includes the current vital signs as well as historical levels for the vital signs retrieved from the patient's records");
selecting a record corresponding to the wound of the plurality of records based on the video feed (See Bairam: Fig. 13, and [0115], "In most embodiments, this will be performed by the backend services server 108, but it could be performed by the medical information gateway device 130. For example, the patient may be at a doctor's office merely for a standard annual physical. In such a case, the information presented on the mobile information gateway device 130 are the vital signs for the patient. For example, vital signs may be presented in a dashboard that includes the current vital signs as well as historical levels for the vital signs retrieved from the patient's records"); and 
obtaining the image-based information from the selected record (See Bairam: Fig. 13, and [0115], "Next the method 1300 continues by analyzing 1302 the captured information and identifying 1302 the medical situation. Based on the information captured by the human interface module 102, the backend services server 108 processes that information to identify the medical situation. In other embodiments, the processing could be done by a component of the mobile information gateway system 100 other than the backend services server 108. The corresponding process or check list suitable for the medical situation is then retrieved 1304 and compared to the captured information. In most embodiments, this will be performed by the backend services server 108, but it could be performed by the medical information gateway device 130").
Regarding claim 5, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Cantu teaches that the non-transitory computer readable medium of claim 1, wherein the overlay is displayed on the user interface feed in real time (See Cantu: Fig. 14, and [0046], "In an embodiment of the user interface module shown in FIG. 14, the system uses visible light projection onto the subject's skin to assist diagnosis, feedback, training, and bio-signal collection. In one embodiment, the mechanism is used to ensure correct target range. In another embodiment, a hologram-style depiction of involved areas can show device users in real-time where hotspots are, along with a visual indication of their profile (depicting injury patterns visually at the point of care vs. just on the scanning device or the server system. Colored, patterned or shaped images are projected as either images or videos (to produce movement) onto the subject's skin by projector 11400 and projector 2 1401, which are mounted in a fixed, angled position 1406 on the scanning device. A specific pattern is generated when the target distance is too far from the desired range 1404, similarly a specific pattern is generated when the target distance is too close 1404, and the projected images are aligned when the target distance is correct. Correct positioning, including range from target, could also be assisted with audio or sound feedback. Furthermore, the embodiment may have the ability to correctly place the projected image or video if the scanning device is moved or in motion moving utilizing SLAM (Simultaneous localization and mapping) to keep track of the machine's location in the physical environment").
Regarding claim 6, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the overlay is displayed in real time using a transparent optical system included in a wearable device, the real time video feed being a real time video feed captured using an image sensor included in the wearable device, the wound being visible to a user wearing the wearable device through the transparent optical system, and the display of the overlay being configured to make the overlay appear to the user wearing the wearable device at least partly over the wound (See Bairam: Fig. 2, and [0045], "FIG. 2 is a perspective view of one embodiment of a wearable human interface module 102 coupled to a computing and communication module 104 by signal line 120. In this embodiment, the wearable human interface module 102 has the form of eyeglasses. For example, the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown--See description of 302 below) for projecting information onto the substrate 202. In some embodiments, the substrate 202 is transparent or an optically transmissive substrate. Thus, when the user views an area through the substrate 202, it appears as if the projected information is overlaid over the wide field of view provided when viewing the area through eyeglasses. The wearable human interface module 102 preferably has a form, structure and weight similar to conventional eyeglasses; however, with the enhanced image delivery and display capabilities and the image, audio and environmental sensing capabilities that will be described in more detail below with reference to FIG. 3. It should be understood that FIG. 2 shows only one embodiment of the wearable human interface module 102. In other embodiments, the wearable human interface module 102 may take the form of a bracelet, a watch, a headset, etc. The signal line 120 in this embodiment includes optical relay fibers and electronic wires. The optical relay fibers provide display information to the wearable human interface module 102 from the computing and communications module 104. The electronic wires provide electronic signals and power between the human interface module 102 and the computing and communications module 104. In this embodiment, the computing and communications module 104 has the form and function similarly to a smart phone. For example, it includes a processor, memory with an operating system, the ability to communicate wirelessly using both voice and data channels, a camera, a microphone, and various other sensors. In some embodiments, the processor is a hardware processor, a controller or a microprocessor. In this embodiment, the computing and communications module 104 also has a form factor similar to that of a smart phone. However, it should be understood that the computing and communications module 104 may have other form factors similar to that of a bracelet, a pendant, watch, cell phone, or other wearable computing forms").
Regarding claim 7, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the at least one user interface is associated with a mobile device (See Bairam: Figs. 1A-C, and [0047], "It should be understood that other dimming mechanisms such as application of UV light or electrical signals to the glasses of the human interface module 102 may also be provided to make the display modulate the level of ambient light that enters the display. In particular, for medical or healthcare applications, the image and delivery mechanism 302 provides a see-through display with opacity that is selectable at the smallest display element (e.g., a pixel unit), and is fully controllable by the wearer mobile information gateway device 130").
Regarding claim 8, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 7, wherein the at least one user interface is configured to automatically adjust the position of the displayed overlay based on detected movement of the mobile device (See Bairam: Fig. 12, and [0111], "Referring now to FIG. 12, one embodiment of an intelligent room 1202 for use in conjunction with the mobile information gateway system 100 is shown. The intelligent room 1202 has one or more sensors 1204a, 1204b, 1204c, and 1204d to capture information about a user 1206. In this example, the one or more sensors 1204a, 1204b, 1204c, and 1204d are cameras to capture the movement of the user 1206. The patient may also be wearing one or more on body sensors 1210a, 1210b. While this example shows four cameras, other embodiments could include as few as a single camera or many more than four cameras. Furthermore, while the intelligent room 1202 will be described in the context of cameras, the sensors 1204a, 1204b, 1204c, and 1204d could also be IR cameras, heat sensors, motion sensors, position sensors, pressure/force sensors, heart rate monitors, 3D sensors, etc. or any combination thereof. Moreover, the sensors 1204a, 1204b, 1204c, and 1204d could be any medical equipment or patient monitoring equipment (not shown) that generates and provides information about the status of the patient. For example, the patient monitoring device may monitor any one of blood pressure, blood flow, blood glucose, heart rate, temperature, electrocardiography, pulse oximetry, capnography, respiratory rate, intracranial pressure, etc. The sensors 1204a, 1204b, 1204c, and 1204d are used to capture the movement and motion of the user 1206. The sensors 1204a, 1204b, 1204c, and 1204d may also be used to monitor patient condition such as during surgery or other procedure. In one embodiment, each of the sensors 1204a, 1204b, 1204c and 1204d is coupled to provide the capture images or other information to the backend service server 108 as depicted by lines 1208. The sensors 1204a, 1204b, 1204c, and 1204d advantageously provide greater information about activity inside the intelligent room 1202. For example, the sensors 1204a, 1204b, 1204c, and 1204d can capture the patient in physical therapy such that his/her pose can be digitally analyzed. The patient is wearing the mobile information gateway device 130 which provides additional information about movements, positions, workout statistics, etc. which are transmitted to the backend service server 108 as depicted by line 1210. Continuing with the example physical therapy, the user 1206 may be required to perform certain exercises as part of their physical therapy regime. Patients often perform these exercises improperly and thereby do not receive the full rehabilitative value of the exercises. The additional information provided by the sensors 1204a, 1204b, 1204c, and 1204d in the intelligent room 1202 may be processed along with the information from the mobile information gateway device 130 to measure and record performance information and sent back to the patient so that it can be viewed on the mobile information gateway device 130. For example, images of how the patient is performing physical therapy exercises may be overlaid on top of images of the ideal way to perform the same physical therapy exercises (ideal behavior). This blended image can then be presented to the user on the mobile information gateway device 130 so that he/she has immediate feedback about the way in which he/she is performing the physical therapy exercises. Additionally, a corrective instruction based on the comparison of the performance information to the ideal behavior may be sent to and presented by the human interface module 102. In this manner, the feedback and information is immediate and the user 1206 can modify the way in which they are performing the physical therapy exercises so that they match the idea. Similarly, a waiting room, patient examination room, or an operation room (OR) maybe equipped with sensors 1204a, 1204b, 1204c and 1204d, on body sensors 1210a, 1210b or patient monitoring devices (not shown)as has been described above. The sensors 1204a, 1204b, 1204c and 1204d and on body sensors 1210a, 1210b may be coupled to provide the information to the backend service server 108 or communication may be established with the mobile information gateway device 130 directly. In either case, signals indicating the condition of the patient are generated by the sensors 1204a, 1204b, 1204c, and 1204d on body sensors 1210a, 1210b and sent directly or via the backend service server 108 to the mobile information gateway device 130. The mobile information gateway device 130 receives these signals and present the information on its human interface module 102").
Regarding claim 9, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the operations further comprise:
receiving second image-based information associated with a second at least one previously captured image of the wound (See Bairam: Fig. 10, and [0088], "It should be understood that the method 1000 of FIG. 10 assumes that the teller wears a first human interface module 102a sometime before interaction with the customer wearing a second human interface module 102b. Further, it is assumed that the teller wearing the first human interface module 102a has also been identified or authenticated in a process similar to that described below used to identify and authenticate the customer. Each of the first human interface module 102a and the second human interface module 102b has an associated first computing and communications module 104a and a second computing and communications module 104b, respectively. The method 1000 begins with the customer entering a bank branch, picking up or being given the second human interface module 102b and wearing 1002 the second human interface module 102b. In some embodiments, the second human interface module 102b may adapt the display for prescription eye glass wearers. As noted above, in some embodiments, the second human interface module 102b includes a substrate 202 onto which the image delivery and display mechanism 302, projects information overlaid on the field of view. The second human interface module 102b captures and processes 1004 captured information or customer information. For example, the eye tracking camera 310 of the second human interface module 102b captures an image of the customer's face for facial recognition or an image of the customer's iris for iris recognition. The audio input device 314 of the second human interface module 102b may capture an audio clip of the customer speaking for use in voice recognition. Additionally, the camera 308 of the second human interface module 102b may capture an image of the item in the customer's hand (e.g., cash, check, debit card, etc.) for use in determining the purpose of the customer's visit. The other input devices of the second human interface module 102b may collect other information such as voice commands or information, user gestures, or selection of menus that are captured and processed. The method 1000 continues by verifying the identity and authenticating 1006 the customer. In some embodiments, the captured information is processed to determine an identity of the user. The captured information may also be used to authenticate the user. The identity and authentication of the customer can be performed using any of the methods described above. The identification of the customer, the authentication of the customer and the analysis of her needs may be performed entirely on the second human interface module 102b, entirely on the backend service server 108, entirely on the second computing and communications module 104b associated with the second human interface module 102b or cooperatively on two or more of them"); and
including a second indication in the overlay, the second indication being an indication of a condition of the wound in the second at least one previously captured image, the condition of the wound in the second at least one previously captured image differing from the condition of the wound in the at least one previously captured image (See Bairam: Fig. 10, and [0092], "For example, the customer may be identified in the field of view provided by the first human interface module 102a and arrows or other direction indicators guiding the teller to the customer may be presented on the first human interface module 102a. Similarly, the backend service server 108 may signal the second human interface module 102b of the customer to present arrows or other direction indicators to guide the customer towards the teller").
Regarding claim 10, Bairam, Cantu, and Wu teach all the features with respect to claim 8 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 8, wherein the overlay further includes an indication of a capturing time associated with the at least one previously captured image and an indication of a capturing time associated with the second at least one previously captured image (See Bairam: Figs. 1A-C, and [0127], "In a fourth example, the patient is wearing the mobile information gateway device 130 and it can be used to monitor the condition of a patient or to monitor the progression (or regression) of a condition. In this example, the patient is either continuously wearing the mobile information gateway device 130 or repeatedly wears the mobile information gateway device 130 at multiple times of sufficient duration to perform the monitoring. For example, the patient may wear the mobile information gateway device 130 as has been described above, process the captured information, and determine a medical condition. The captured information, the identity of the user, and other metadata may be stored by the mobile information gateway device 130. This information may be stored at the computing and communication module 104 or the backend service server 108 or both. After a predetermined amount of time, the mobile information gateway device 130 can capture additional information about the status of the user, including the identified medical condition, and store the information. By repeating this process over and over, the mobile information gateway device 130 can be used to monitor the patient's condition. The information captured can also be used to determine whether the condition of the patient is improving or worsening. In some cases, monitoring can be performed merely to get a baseline of a patient's condition. For example, the mobile information gateway 130 could be used to obtain baseline measurements over a longer period of time for the blood pressure and pulse of the patient").
Regarding claim 11, Bairam, Cantu, and Wu teach all the features with respect to claim 8 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 8, wherein the condition of the wound in the at least one previously captured image corresponds to a first point in time, the condition of the wound in the second at least one previously captured image corresponds to a second point in time, and the operations further comprise:
using the image-based information and the second image-based information to determine a condition of the wound corresponding to a third point in time, the third point in time differing from the first point in time and the second point in time (See Bairam: Figs. 1A-C, and [0128], "The mobile information gateway device 130 can be used by the patient to capture images of areas of their skin, for example on his arm that may have such cancerous growths on a weekly, daily or even hourly basis. The mobile information gateway device 130 can be used on any repeating basis to capture additional images of the same areas with those growths. The mobile information gateway device 130 can compare the currently captured information to previously captured information to determine a difference in the size of the growths (or more generally to determine differences in the medical condition)"); and
including a third indication in the overlay, the third indication being an indication of a condition of the wound corresponding to the third point in time (See Bairam: Figs. 1A-C, and [0128], "The mobile information gateway device 130 can compare the currently captured information to previously captured information to determine a difference in the size of the growths (or more generally to determine differences in the medical condition). Depending on the differences, additional information can be provided via the mobile information gateway device 130. For example, a message may be provided recommending that the patient see their physician, a treatment recommended, a medicine recommend, a procedure recommend, etc. In some embodiments, the mobile information gateway device 130 can create an overlay image that shows the difference in the size of the growth. The mobile information gateway device 130 can also be used to provide augmented information such as calibration as to the size of the growth, whether the growth are the same as were previously present ones, metrics on percentage growth or percentage reduction, progression on growth and healing, etc.").
Regarding claim 12, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Cantu teaches that the non-transitory computer readable medium of claim 1, wherein the operations further comprise:
calculating a convolution of at least part of the at least one previously captured image to derive a result value (See Cantu: Fig. 9, and [0119], "FIG. 9 illustrates in more detail the Intelligence module 606, which performs analysis on subject bio-signals, signals from the subject's physical environment, input and feedback from users of the system, and information derived from them by the system. The module encapsulates multiple core technologies that are used to generate or synthesize meaningful, actionable information from data captured by the scanning device, from external medical, clinical or health-related public and private databases, and from input from users of the system. The Intelligence module includes a machine learning module 900, which leverages pattern recognition and computational learning theory, a subfield of artificial intelligence, to generate algorithms that can learn from and make predictions on data derived from these sources. The algorithms developed fall into two general categories, care algorithms 901 and risk algorithms 906. Care-driven algorithms are developed and executed on bio-signals from the subject or their physical environment, and machine learning models are trained and executed to recognize patterns in the data that represent injury or inflammatory condition, where injury is indicated by any acute or chronic episode of soft tissue pathology where bio-signal patterns, bio-markers or other identifiable elements or references would deviate from baseline; where inflammatory condition is indicated by any acute or chronic episode of rheumatoid disease process where bio-signal patterns, bio-makers or other identifiable elements or references would deviate from baseline. Ultimately the end-result of such analysis is to improve subject outcomes where injury or inflammatory condition is identified. The actual models used for care-driven algorithms include but are not limited to supervised learning models such as CNNs (convolutional neural networks), traditional neural networks, random-forest models, and traditional stochastic models, such as logistic regression. Risk-driven algorithms are developed and executed on operational data, including user input, bio-signal metadata, and external database input to generate operational models that are focused on reducing cost, reducing risk, or increasing gains or efficiencies in the application of care, allocation of resources, or other operational needs of the customers of the system. The actual models used for risk-driven algorithms include but are not limited to supervised learning models such as CNNs (convolutional neural networks), traditional neural networks, random- forest models, and traditional statistical models using logistic regression. In both cases, unsupervised learning algorithms are used to pre-process input data, perform data dimensionality reduction, and in some cases perform deep learning. In one embodiment, the machine learning module is implemented as a distributed system capable of executing models implemented in Python or R, two popular programming languages in this domain. The system is distributed such that individual servers in the distributed cluster can run versions of the algorithms in parallel on multiple streams of input, such that many operations can be run in parallel. In an embodiment, this system is implemented by BOAS, the Berkeley Data Analytics Stack, an open source software stack that integrates software components used to implement systems that process Big Data. In other embodiments, custom components are used to implement the distributed machine learning module");
in response to a first result value, including in the overlay a first indication of the condition of the wound in the at least one previously captured image (See Cantu: Fig. 10, and [0222], "FIG. 10 illustrates in more detail the action module 605, which organizes, prioritizes and sends messages, events and other notifications in compliance with HIPAA privacy guidelines. The module includes a message priority engine 1000, which implements a message importance hierarchy based on specific care guidelines and other rules. In one embodiment, the message priority engine maintains a normal priority message queue and a high priority message queue. Messages generated by the system will be placed in one of these queues based on specific care guidelines, content or intrinsic importance of the message, intended individual recipient or intended group recipient. In this embodiment, the high priority message queue is processed completely, or drained of messages, before the normal priority queue is processed, thereby guaranteeing that all High priority messages are processed before normal priority messages. The module includes a HIPAA compliance engine 1001that ensures that messages do not include personally identifiable information as per the HIPAA definition. In one embodiment, this is implemented by forming a first message that indicates to clinical, QRM or other user, or device user that an externally unidentified action needs to take place for a particular subject, without revealing what specific action is required"); and
in response to a second result value, including in the overlay a second indication of the condition of the wound in the at least one previously captured image, the second indication differing from the first indication (See Cantu: Fig. 10, and [0222], "The HIPAA compliance engine would then form and store a second message with specific subject identification and specific action required. To act on the first message, the clinical, QRM, other or device user would be required to authenticate with the system, whereby the system would validate the identity of the user, as well as validate the authentication (access rights) allowed by the user, ensuring that said user was authorized to see the content of the second message and act on behalf of the information therein. The action module further includes a message & clinical decision support & workflow compilation module 1002, which integrates clinical, workflow, or other context into the second message content based on output from the intelligence module 606. Finally, the action module contains output adapters such as but not limited to SMS 1003 email 1004 and web 1005 output adapters. The SMS and email output adapters would use a mapping between a user and their mobile network device (e.g. cell phone or other mobile device) or email address to route the first message to a specific user").
Regarding claim 13, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Cantu teaches that the non-transitory computer readable medium of claim 1, wherein the indication of the condition of the wound includes a visual indication of a contour of the wound in the at least one previously captured image (See Cantu: Figs. 16-17, and [0143], "Area, areas interest, volume, contour heights, intensity, gradation, profile").
Regarding claim 14, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the indication of the condition of the wound includes an indication of at least one measurement of the wound in the at least one previously captured image (See Bairam: Fig. 14, and [0112], "Referring now to FIG. 14, a method 1400 for providing real-time feedback using the intelligent room 1202 and the mobile information gateway system 100 will be described. The method 1400 begins with the user wearing the human interface module 102 in the intelligent room 1202. This allows the mobile information gateway device 130 to capture a variety of different types of information about the user and her movement or condition. It also allows the sensors 1204, whatever type they may be, to also capture information about the user and her movement or condition. Next, the human interface module 102 captures 904 and process information, and sends 904 the information to the communication and computing module 104 and the backend services server 108, as has been described above with reference to FIG. 9. The sensors 1204 of the intelligent room 1202 also capture 1404 and process information, and send 1406 that information to the backend services server 108. It should be understood that in some embodiments the sensors 1204 may capture information with the same absolute clock used by the human interface module 102 so that the information they both capture can be synchronized. In some embodiments, the sensors 1204 include some amount of processing capability and pre-process the information before to sending to the backend services server 108. The backend services server 108 receives the information from the human interface module 102 and the sensors 1204, then processes 1408 and analyzes the information. The method 1400 continues by generating 1410 new data or a new image. For example the new data could be raw data or a comparison of past data to current or new data. The new image may combines an ideal image (such as a preferred position for performing a physical therapy exercise) overlaid onto a real world image (such as an image of the user captured by the sensors 1204 performing the physical therapy exercise). In order to generate the image in block 1410, the information captured by the human interface module 102, for example, position information, audio information, image information etc. may be processed in addition to the information received by the sensors 1204. This processing necessary to generate the image in block 1410 is performed in block 1408. In one example, overlay applications, like in ultrasound or dermatology, require taking imagery of the object with the mobile information gateway device 130 to get positioning information (perhaps through 3D camera or depth ranging sensing technology), then additional information (images from previous visits or different image modalities, such as ultrasound) are overlaid onto the real world object. The newly generated data or image is then sent 1412 to the human interface module 102 for display to the user. Optionally, the image sent to the human interface module 102 may also be stored 1414 at the backend services server 108 for documentation purposes. The method 1400 then continues to determine 1416 whether additional input is being sent by the human interface module 102 and the sensors 1402. If so, the method 400 returns to blocks 904 and 1404 to repeat the process. In such a manner, the mobile information gateway system 100 may provide real-time feedback to the user or to the medical professional to significantly enhance performance of tasks or presentation of information about a medical condition. If no additional input is received in block 1416, the method is complete and ends").
Regarding claim 15, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 14, wherein the at least one measurement includes at least one of a length, an area, a volume, or a depth of the wound (See Bairam: Figs. 1A-C, and [0118], "More specifically, the mobile information gateway device 130 can be used to help the surgeon visualize the patient's medical condition by overlaying information from different stages of that condition or from prior visits of the user. For example, the mobile information gateway device 130 can create an image that overlay lesions on patient for comparison purposes across multiple patient visits, e.g., tumor shapes or sizes, moles appearances, etc. and how the patient healing, how the size changed because of scaled overlay").
Regarding claim 16, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Cantu teaches that the non-transitory computer readable medium of claim 1, wherein the indication of the condition of the wound includes a visual indication of a segment of the wound in the at least one previously captured image corresponding to a tissue type (See Cantu: Fig. 17, and [0158], "Skin/Wound Bed-tissue color, tissue type/viability").
Regarding claim 17, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam teaches that the non-transitory computer readable medium of claim 1, wherein the indication of the condition of the wound includes a visual indication of a color of a portion of the wound in the at least one previously captured image (See Bairam: Figs. 15A-E, and [0116], "For example, the mobile information gateway device 130 may color code victims according to the urgency of need for medical attention. First, red tagged victims are cared for, the mobile information gateway device 130 can assist in ensuring that all red tagged victims are taken care of before continuing to service victims color coded with less severe injuries. In one embodiment, the color coding is displayed on the human interface module 102 overlaid over particular persons in the scene. This would be similar to the call outs described herein with reference to FIG. 15. The mobile information gateway device 130 is particularly advantageous to assist the wearer in keeping track of different colored tags, identifying the location of victims with particular colored tags, and communicating with other first responders wearing the mobile information gateway devices 130. The mobile information gateway device 130 can also establish communication with the backend service server 108 or other patient monitoring devices in the service area. In such a case, the mobile information gateway device 130 receives information from those devices and uses that information as well as the captured information to determine the severity of the medical condition for each patient").
Regarding claim 18, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Cantu teaches that the non-transitory computer readable medium of claim 1, wherein the indication of the condition of the wound includes a visual indication of a severity of the wound in the at least one previously captured image (See Cantu: Fig. 17, and [0178], "Another example of SKEWS would provide a method of quantifying severity, progression and chronicity of an inflammatory type reaction or underlying pathophysiological/inflammatory condition. [0179] Patch Testing [0180] Skin Prick Testing [0181] SCORing Atopic Dermatitis (SCORAD) [0182] Psoriasis area severity index (PASI)").
Regarding claim 19, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam, Cantu, and Wu teach that a system for displaying an overlay on a wound, the system comprising at least one processing unit (See Bairam: Figs. 1A-C, and [0033], "FIG. 1A illustrates a high-level block diagram of a mobile information gateway 100 according to the present invention. In one embodiment, the illustrated description of the mobile information gateway 100 includes: a plurality of human interface modules 102a-102n (also referred to herein individually and collectively as 102), a plurality of computing and communication modules 104a-104n (also referred to herein individually and collectively as 104), a network 106, a backend service server 108, a positioning system 110 and other systems 112. The human interface module 102a is coupled for communication with a corresponding computing and communication module 104a by signal line 120a. In some embodiments, signal line 120a provides power as well as command and data signals. In some embodiments, signal line 120a may be a wired or wireless communication mechanism between a respective human interface module 102a and a computing and communication module 104a") configured to:
receive a real time video feed (See Bairam: Figs. 1A-C, and [0034], "The human interface module 102 is a wearable computing device including an image delivery and display mechanism, an audio delivery and speaker system, and image and audio capture capability. The human interface module 102 preferably includes an image delivery and display mechanism that is capable of providing a wide field of view to present large images or images in three dimensions. The image delivery and display mechanism seamlessly overlays a digital visualization (such as graphics, texts, images, and videos) over the real world, e.g., placing a virtual 3D chart on a physical table top. The audio delivery and speaker system includes an audio output device that provides mono or stereo sound to the user. The human interface module 102 also includes the ability to capture images, sound and various other information using different sensors. For example, the human interface module 102 processes images and recognizes gestures as one method for manipulating data presented by the human interface module 102. For another example, the human interface module 102 may capture real world scenes and deliver them to the computing and communication module 104 in real time which processes the images to generate 3D depth map of the scene and/or perform object recognition. In some embodiments, the human interface module 102 includes a portable light source. The human interface module 102 will be described in more detail below with reference to FIGS. 2 and 3");
receive image-based information associated with at least one previously captured image of a wound (See Bairam: Fig. 13, and [0115], "Next the method 1300 continues by analyzing 1302 the captured information and identifying 1302 the medical situation. Based on the information captured by the human interface module 102, the backend services server 108 processes that information to identify the medical situation. In other embodiments, the processing could be done by a component of the mobile information gateway system 100 other than the backend services server 108. The corresponding process or check list suitable for the medical situation is then retrieved 1304 and compared to the captured information. In most embodiments, this will be performed by the backend services server 108, but it could be performed by the medical information gateway device 130");
generate, using the video feed and the image-based information (See Bairam: Figs. 1A-C, and [0118], "More specifically, the mobile information gateway device 130 can be used to help the surgeon visualize the patient's medical condition by overlaying information from different stages of that condition or from prior visits of the user. For example, the mobile information gateway device 130 can create an image that overlay lesions on patient for comparison purposes across multiple patient visits, e.g., tumor shapes or sizes, moles appearances, etc. and how the patient healing, how the size changed because of scaled overlay"), an overlay including an indication (See Bairam: Figs. 15A-E, and [0100], "FIG. 15B illustrates an example where the human interface module 102 has been used to capture images of the service area 1500 and provides a directional indicator 1512 to travel to meet the customer 1510. The process described above with reference to FIG. 9 has been performed and has identified a particular customer 1510 with which the teller or medical personnel wearing the human interface module 102 needs to service. In this example, a directional indicator 1512 is projected onto the transparent substrate by the image delivery and display mechanism 302. For example, the directional indicator 1512 can be a symbol such as an arrow indicating which direction that the wearer of the human interface module needs to travel to meet the customer 1510. The directional indicator 1512 could be a series of arrows as shown with one of the arrows highlighted. In other embodiments, only a single arrow indicating which direction the user should move can be provided. It should be understood that the directional indicator could have a variety of other formats, positions, and colors other than that shown in FIG. 15B. For example, the directional indicator 1512 may be simply an arrow on the left side, top side or right side of the substrate 202") of a condition of the wound in the at least one previously captured image (See Cantu: Fig. 17 and [0151], "One embodiment of the present invention includes a monitoring system for early detection of a latent pathogenic bio-signal anomaly in a patient comprising an array of multiple real-time sensors and a metrics module. The metrics module includes a combinational and adaptive processor and memory, to receive one or more key factor input for the patient, acquire and store sensor data from the multiple real-time sensors, determine a combination of the sensor data from a subset of the multiple real-time sensors to use based on the one or more key factor and the sensor data from the multiple real-time sensors, generate a key indicator to represent skin health that is a weighted function of the combination of the sensor data from the subset of the multiple real-time sensors and the one or more key factor, and compare the key indicator to a baseline of key indicators to determine if the latent pathogenic bio-signal anomaly is present"), wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image (See Wu: Fig. 4, and [0089], “In step S113, it is determined whether the user is satisfied with the result. If not, the flow returns to step S104 whereby the user can refine the segmentation by using additional indications for object or background or both until satisfied”; and Fig. 12, and [0118], “The data generated by the server 10 or locally at the mobile device 1 can be stored in the database. This data includes the wound image and the relevant clinical data both manually entered and automatically generated using the image processing methods. Using historical data in the database for a particular patient, the patient's wound healing progress can be analyzed to output parameters similar to those listed on Table 3 shown below. Thus, this information together with other visual features of the wound can then be integrated to support clinical decisions. From the database, clinical information, including the information listed on Tables 1, 2, and 3, can be accessed for reporting on the wound management or practitioner portal 11. The information stored in the database can be incorporated into a patient's existing electronic health record managed by the practitioner. Using the management portal 11, a practitioner, who is a physician, a nurse, a researcher, or anyone with the proper authorization and credentials, can access the information to provide wound management in a HIPAA compliant manner. This portal can also be used for care co-ordination”); and
display, on at least one user interface, the overlay, wherein the at least one user interface is configured to display the overlay in a position associated with a position of the wound in the video feed (See Bairam: Figs. 15A-E, and [0100], "FIG. 15B illustrates an example where the human interface module 102 has been used to capture images of the service area 1500 and provides a directional indicator 1512 to travel to meet the customer 1510. The process described above with reference to FIG. 9 has been performed and has identified a particular customer 1510 with which the teller or medical personnel wearing the human interface module 102 needs to service. In this example, a directional indicator 1512 is projected onto the transparent substrate by the image delivery and display mechanism 302. For example, the directional indicator 1512 can be a symbol such as an arrow indicating which direction that the wearer of the human interface module needs to travel to meet the customer 1510. The directional indicator 1512 could be a series of arrows as shown with one of the arrows highlighted. In other embodiments, only a single arrow indicating which direction the user should move can be provided. It should be understood that the directional indicator could have a variety of other formats, positions, and colors other than that shown in FIG. 15B. For example, the directional indicator 1512 may be simply an arrow on the left side, top side or right side of the substrate 202").
Regarding claim 20, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Bairam, Cantu, and Wu teach that a method for displaying an overlay on a wound, the method (See Bairam: Figs. 1A-C, and [0033], "FIG. 1A illustrates a high-level block diagram of a mobile information gateway 100 according to the present invention. In one embodiment, the illustrated description of the mobile information gateway 100 includes: a plurality of human interface modules 102a-102n (also referred to herein individually and collectively as 102), a plurality of computing and communication modules 104a-104n (also referred to herein individually and collectively as 104), a network 106, a backend service server 108, a positioning system 110 and other systems 112") comprising:
receiving a real time video feed (See Bairam: Figs. 1A-C, and [0034], "The human interface module 102 is a wearable computing device including an image delivery and display mechanism, an audio delivery and speaker system, and image and audio capture capability. The human interface module 102 preferably includes an image delivery and display mechanism that is capable of providing a wide field of view to present large images or images in three dimensions. The image delivery and display mechanism seamlessly overlays a digital visualization (such as graphics, texts, images, and videos) over the real world, e.g., placing a virtual 3D chart on a physical table top. The audio delivery and speaker system includes an audio output device that provides mono or stereo sound to the user. The human interface module 102 also includes the ability to capture images, sound and various other information using different sensors. For example, the human interface module 102 processes images and recognizes gestures as one method for manipulating data presented by the human interface module 102. For another example, the human interface module 102 may capture real world scenes and deliver them to the computing and communication module 104 in real time which processes the images to generate 3D depth map of the scene and/or perform object recognition. In some embodiments, the human interface module 102 includes a portable light source. The human interface module 102 will be described in more detail below with reference to FIGS. 2 and 3");
receiving image-based information associated with at least one previously captured image of a wound (See Bairam: Fig. 13, and [0115], "Next the method 1300 continues by analyzing 1302 the captured information and identifying 1302 the medical situation. Based on the information captured by the human interface module 102, the backend services server 108 processes that information to identify the medical situation. In other embodiments, the processing could be done by a component of the mobile information gateway system 100 other than the backend services server 108. The corresponding process or check list suitable for the medical situation is then retrieved 1304 and compared to the captured information. In most embodiments, this will be performed by the backend services server 108, but it could be performed by the medical information gateway device 130");
generating, using the video feed and the image-based information (See Bairam: Figs. 1A­ C, and [0118], "More specifically, the mobile information gateway device 130 can be used to help the surgeon visualize the patient's medical condition by overlaying information from different stages of that condition or from prior visits of the user. For example, the mobile information gateway device 130 can create an image that overlay lesions on patient for comparison purposes across multiple patient visits, e.g., tumor shapes or sizes, moles appearances, etc. and how the patient healing, how the size changed because of scaled overlay"), an overlay including an indication (See Bairam: Figs. 15A-E, and [0100], "FIG. 15B illustrates an example where the human interface module 102 has been used to capture images of the service area 1500 and provides a directional indicator 1512 to travel to meet the customer 1510. The process described above with reference to FIG. 9 has been performed and has identified a particular customer 1510 with which the teller or medical personnel wearing the human interface module 102 needs to service. In this example, a directional indicator 1512 is projected onto the transparent substrate by the image delivery and display mechanism 302. For example, the directional indicator 1512 can be a symbol such as an arrow indicating which direction that the wearer of the human interface module needs to travel to meet the customer 1510. The directional indicator 1512 could be a series of arrows as shown with one of the arrows highlighted. In other embodiments, only a single arrow indicating which direction the user should move can be provided. It should be understood that the directional indicator could have a variety of other formats, positions, and colors other than that shown in FIG. 15B. For example, the directional indicator 1512 may be simply an arrow on the left side, top side or right side of the substrate 202") of a condition of the wound in the at least one previously captured image (See Cantu: Fig. 17 and [0151], "One embodiment of the present invention includes a monitoring system for early detection of a latent pathogenic bio-signal anomaly in a patient comprising an array of multiple real-time sensors and a metrics module. The metrics module includes a combinational and adaptive processor and memory, to receive one or more key factor input for the patient, acquire and store sensor data from the multiple real-time sensors, determine a combination of the sensor data from a subset of the multiple real-time sensors to use based on the one or more key factor and the sensor data from the multiple real- time sensors, generate a key indicator to represent skin health that is a weighted function of the combination of the sensor data from the subset of the multiple real-time sensors and the one or more key factor, and compare the key indicator to a baseline of key indicators to determine if the latent pathogenic bio-signal anomaly is present"), wherein the indication of a condition of the wound in the at least one previously captured image includes an indication of a shape of the wound in the at least one previously captured image (See Wu: Fig. 4, and [0089], “In step S113, it is determined whether the user is satisfied with the result. If not, the flow returns to step S104 whereby the user can refine the segmentation by using additional indications for object or background or both until satisfied”; and Fig. 12, and [0118], “The data generated by the server 10 or locally at the mobile device 1 can be stored in the database. This data includes the wound image and the relevant clinical data both manually entered and automatically generated using the image processing methods. Using historical data in the database for a particular patient, the patient's wound healing progress can be analyzed to output parameters similar to those listed on Table 3 shown below. Thus, this information together with other visual features of the wound can then be integrated to support clinical decisions. From the database, clinical information, including the information listed on Tables 1, 2, and 3, can be accessed for reporting on the wound management or practitioner portal 11. The information stored in the database can be incorporated into a patient's existing electronic health record managed by the practitioner. Using the management portal 11, a practitioner, who is a physician, a nurse, a researcher, or anyone with the proper authorization and credentials, can access the information to provide wound management in a HIPAA compliant manner. This portal can also be used for care co-ordination”); and
displaying, on at least one user interface, the overlay, wherein the at least one user interface is configured to display the overlay in a position associated with a position of the wound in the video feed (See Bairam: Figs. 15A-E, and [0100], "FIG. 15B illustrates an example where the human interface module 102 has been used to capture images of the service area 1500 and provides a directional indicator 1512 to travel to meet the customer 1510. The process described above with reference to FIG. 9 has been performed and has identified a particular customer 1510 with which the teller or medical personnel wearing the human interface module 102 needs to service. In this example, a directional indicator 1512 is projected onto the transparent substrate by the image delivery and display mechanism 302. For example, the directional indicator 1512 can be a symbol such as an arrow indicating which direction that the wearer of the human interface module needs to travel to meet the customer 1510. The directional indicator 1512 could be a series of arrows as shown with one of the arrows highlighted. In other embodiments, only a single arrow indicating which direction the user should move can be provided. It should be understood that the directional indicator could have a variety of other formats, positions, and colors other than that shown in FIG. 15B. For example, the directional indicator 1512 may be simply an arrow on the left side, top side or right side of the substrate 202").
Regarding claim 21, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Wu teaches that the non-transitory computer readable medium of claim 1, wherein the operations further comprise: 
prompting a user to capture a first image of the wound (See Wu: Fig. 1, and [0066], “When obtaining the image information and 3D information using the imaging sensor 2 and the structure sensor 3, an on-screen guide can be provided which directs the image obtaining user to take the best possible picture. The on-screen guide can be displayed while the user is attempting to take a picture and will alert the user regarding whether the device is at the most optimal position for capturing the image. In addition, the guide can direct the user, for example, to more up or down or left or right in addition to information regarding lighting and tilt”); 
receiving, at a server, the first image of the wound captured by the user (See Wu: Figs. 1-3, and [0076], “FIG. 3 illustrates an overview of the processing performed at the server using the information obtained from the imaging sensor 2 and the structure sensor 3. In particular wound segmentation is performed using the 2D image information to obtain wound boundary information and the result is combined with the calculated 3D mesh information. Thus, the wound boundary segmented in the 2D image can be mapped into the 3D space, and the 3D measurements can be calculated from 3D structure data. The server 10 is not limited to performing processing using imaging data from the imaging sensor 2 or 3D data from the structure sensor 3. The server 10 may also perform the processing using saved images or images obtained remotely and forwarded to the server 10. As noted above, the image processing may also be performed on the mobile device 1 and in this instance, the image acquisition may be performed by using the built-in camera, downloading an image from the internet (dedicated server) or if available through an input/output interface such as a USB interface, using a USB flash drive”); 
receiving, at the server, feedback from a medical professional on suggested treatment for the wound (See Wu: Figs. 1-3, and [0073], “The practitioner 5 enters information via the mobile device to augment the imaging information obtained from the patient 4. In an alternative embodiment, the practitioner can enter the information via a different interface from the mobile device 1, which captures the imaging information”; and [0129], “The present embodiments disclose a techniques of using camera-enabled mobile device (with or without additional apparatus to enhance, improve, or add imaging capabilities) to acquire images, analyze, and extract clinical relevant features in the acquired image, which are later transmitted to a remote server. Alternatively, all the image analysis and feature recognition could be performed on the remote server site. Medical professionals or a computer-automated algorithm can access those patient data and determine the risk of deteriorating conditions, early warning signs for complications, or patients' compliance to treatments. In one embodiment, computer automation will serve as the first line of defense”); and 
transmitting, to the patient, an indication of the suggested treatment (See Wu: Figs. 1-3, and [0129], “Care providers can then evaluate the case, either confirm or dismiss the alert and take appropriate action to address the alert, including communicating with patients, adjusting therapy, or reminding patient to adhere to treatment. Based on the clinical information extracted from the image, patient communications, and patient's disease profile, and provider's treatment plans, the system can be used to place targeted advertisement and make product recommendations”).
Regarding claim 22, Bairam, Cantu, and Wu teach all the features with respect to claim 1 as outlined above. Further, Cantu teaches that the non-transitory computer readable medium of claim 1, wherein the operations further comprise using machine learning to predict a condition of the wound at a future point in time following treatment (See Cantu: Fig. 6, and [0234], “In another embodiment of a server system application module, the application module performs intelligent Skin Surveillance combining thermal profile monitoring with visual future-casting of healing using machine learning and predictive analytics. The technique enables visual depiction of the optimal and sub-optimal trajectory for recovery from a skin incident and/or pathophysiological event, providing patient-centric visual and objective records of the skin's “journey” to healing, including “detours”. The technique is based upon systematic, consistent, and comprehensive established and exploratory wound practice guidelines to create an incremental model of wound recovery stages. Machine learning algorithms are used to generate a predicted state of healing or pathophysiological condition resolution based on time since injury/condition onset, which is represented as both a visual and thermal image that conforms to the specific wound/pathophysiological condition geometry on the specific subject limb or body part. Deviation from either visual or thermal predictions can trigger alerts, prompting reassessment by a qualified professional, thus improving continuity of communication/documentation among varied providers and caregivers involved in the subject's care. During the care regimen, the subject is encouraged to perform injury and/or pathophysiological condition “selfies”, which help reinforce the importance of adhering to care plan with patients and caregivers. Furthermore, the technique allows for Physician or caregiver profiling against their past and future predictions, which are incorporated into iterative changes in the machine learning model, therefore increasing accuracy of the predictions over time”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612